NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              JOSEPH L. EDDIN, SR.,
                   Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2016-1662
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA-3443-16-0025-I-1.
                ______________________

                Decided: August 4, 2016
                ______________________

   JOSEPH L. EDDIN, SR., Humble, TX, pro se.

    KATRINA LEDERER, Office of the General Counsel,
Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK.
                ______________________

Before LOURIE, O’MALLEY, and TARANTO, Circuit Judges.
PER CURIAM.
2                                              EDDIN   v. MSPB



    Joseph L. Eddin, Sr. (“Eddin”) petitions for review of
the final order of the Merit Systems Protection Board
(“the Board”) dismissing his appeal for lack of jurisdiction.
See Eddin v. U.S. Postal Serv., No. DA-3443-16-0025-I-1,
2016 WL 392822 (M.S.P.B. Jan. 28, 2016); see also
Resp’t’s App. (“R.A.”) 1–8. Because the Board correctly
concluded that it lacked jurisdiction over Eddin’s appeal,
we affirm.
                       BACKGROUND
    Eddin, a combat veteran, is a transportation manager
with the United States Postal Service (“the Agency”). In
March 2010, Mable Sheppard (“Sheppard”), an employee
whom Eddin managed, filed an equal employment oppor-
tunity (“EEO”) complaint alleging that Eddin had sexual-
ly harassed her and created a hostile work environment.
R.A. 2. For the five years following her complaint, Shep-
pard was detailed to another branch within the Agency.
Id.
    In August 2015, Sheppard returned to Eddin’s branch
of the Agency and was temporarily placed in a position as
his direct supervisor. Id. Eddin subsequently filed an
appeal at the Board alleging that Sheppard’s presence in
his branch created a hostile work environment, increased
his stress and anxiety, and could lead to incidents of
PTSD relating to his military service. Id.
    In the order acknowledging Eddin’s appeal, the ad-
ministrative judge (“AJ”) advised Eddin that the Board
might not have jurisdiction over his appeal, and instruct-
ed Eddin to submit evidence and argument establishing
that his claims fell within the Board’s jurisdiction. Id.
The Agency then filed a motion to dismiss for lack of
jurisdiction. Id. In response to the acknowledgement
order and the Agency’s motion, Eddin reiterated his
allegations that he was subjected to a hostile work envi-
ronment and suffered health consequences as a result. Id.
EDDIN   v. MSPB                                           3



    The AJ then issued an initial decision dismissing the
appeal for lack of jurisdiction, concluding that Eddin did
not make any non-frivolous allegations of facts that, if
proven, would establish the Board’s jurisdiction over his
appeal. R.A. 3. Eddin did not file a petition for review by
the full Board, and thus the AJ’s decision became the final
decision of the Board on March 3, 2016.
   Eddin timely appealed from the Board’s final order.
We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).
                       DISCUSSION
    We must affirm the Board’s decision unless we find it
to be “(1) arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law; (2) obtained with-
out procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c). We review a determination of
the Board’s jurisdiction de novo as a question of law, and
review underlying factual findings for substantial evi-
dence. See Parrott v. Merit Sys. Prot. Bd., 519 F.3d 1328,
1334 (Fed. Cir. 2008).
    Eddin argues that the Agency violated Postal Service
policy by making Sheppard his temporary supervisor
without notifying him first. Eddin claims that Sheppard’s
presence created a hostile work environment and that he
suffered health consequences as a result. Finally, Eddin
argues that the Board failed to take into account “VA
medical documentation from physician” during his ab-
sence from work as a result of Sheppard becoming his
supervisor. See Pet’r’s Br. 1.
    The government responds that the Board properly
considered all relevant facts and correctly concluded that
it lacked jurisdiction over Eddin’s appeal. Specifically,
the government argues that Eddin did not allege any
specific acts over which the Board has jurisdiction.
4                                             EDDIN   v. MSPB



    We agree with the government that the Board lacked
jurisdiction over Eddin’s appeal. The Board’s jurisdiction
does not extend to all acts that affect an employee, but
rather is “limited to actions made appealable to it by law,
rule, or regulation.” Lazaro v. Dep’t of Veterans Affairs,
666 F.3d 1316, 1318 (Fed. Cir. 2012) (citing 5 U.S.C.
§ 7701(a)). As is relevant here, the Board has jurisdiction
over appeals of adverse actions, which include removals or
terminations of employment after completion of proba-
tionary or other initial service periods, involuntary resig-
nations or retirements, reductions in grade or pay,
suspensions for more than 14 days, and furloughs for 30
days or less for cause. 5 U.S.C. §§ 7511–7514; Archuleta
v. Hopper, 786 F.3d 1340, 1347 (Fed. Cir. 2015).
    As the appellant before the Board, Eddin bore the
burden of establishing the Board’s jurisdiction by a pre-
ponderance of the evidence. 5 C.F.R. § 1201.56(b)(2)(i).
Eddin did not satisfy that burden because he did not
allege any adverse act that gave rise to Board jurisdiction.
For example, Eddin did not allege that the Agency sus-
pended him or forced him to resign. When given the
opportunity to supplement his allegations following the
acknowledgement order and in response to the Agency’s
motion to dismiss, Eddin only reiterated his previous
assertions. Even if true, none of Eddin’s assertions allege
any acts over which the Board has jurisdiction. And,
Eddin has not asserted any other basis for Board jurisdic-
tion. See, e.g., 5 C.F.R. § 1201.3.
     We have considered Eddin’s remaining arguments
and find them unpersuasive. For the foregoing reasons,
we affirm the Board’s decision dismissing Eddin’s appeal
for lack of jurisdiction.
                       AFFIRMED
                          COSTS
    No costs.